    Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 1 of 16      PageID #: 862




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

DAVID L. WILLIAMS,                        )
   Plaintiff,                             )
                                          )
v.                                        )    CIVIL ACTION NO. 1:19-00412-N
                                          )
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
   Defendant.                             )

                    MEMORANDUM OPINION AND ORDER

        Plaintiff David L. Williams brought this action under 42 U.S.C. § 1383(c)(3)

seeking judicial review of a final decision of the Defendant Commissioner of Social

Security (“the Commissioner”) denying his application for supplemental security

income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq.1

Upon due consideration of the parties’ briefs (Docs. 18, 19) and those portions of the

administrative record (Doc. 15) relevant to the issues raised, and with the benefit of

oral argument, the Court finds that the Commissioner’s final decision is due to be

AFFIRMED.2

                          I.    Procedural Background

        This is the second time Williams has sought judicial review with this Court

1“Title XVI of the Act provides for the payment of disability benefits to indigent
persons under the Supplemental Security Income (SSI) program.” Bowen v. Yuckert,
482 U.S. 137, 140, 107 S. Ct. 2287, 96 L. Ed. 2d 119 (1987) (citing 42 U.S.C. §
1382(a)).

2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 23, 24; 3/3/2020 text-only order of reference).
    Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 2 of 16      PageID #: 863




on denial of his subject application for SSI, which he filed with the Social Security

Administration (“SSA”) on April 5, 2011. (Doc. 15, PageID.79). After the

Commissioner issued his first unfavorable final decision denying Williams’s

application, Williams sought judicial review of that decision with this Court in

Williams v. Colvin, S.D. Ala. Case No. 1:14-cv-00351 (hereinafter, “Williams I”). On

June 16, 2015, the Court reversed and remanded the Commissioner’s first

unfavorable final decision under sentence four of 42 U.S.C. § 405(g).3 See (Doc. 15,

PageID.540-567); (1:14-cv-00351 Docs. 22, 23); Williams v. Colvin, No. CIV.A. 14-

00351-B, 2015 WL 3751400 (S.D. Ala. June 16, 2015) (Bivins, M.J.). 4 Following

remand to the Commissioner, on January 14, 2016, the Appeals Council for the

Office of Disability Adjudication and Review vacated the first unfavorable final

decision and remanded the case for further proceedings before an SSA

Administrative Law Judge (“ALJ”). (See Doc. 15, PageID.568-571).

        On remand from the Appeals Council, a hearing was held before the ALJ on



3 See 42 U.S.C. § 1383(c)(3) (“The final determination of the Commissioner of Social
Security after a hearing [for SSI benefits] shall be subject to judicial review as
provided in section 405(g) of this title to the same extent as the Commissioner’s
final determinations under section 405 of this title.”); 42 U.S.C. § 405(g) (“Any
individual, after any final decision of the Commissioner of Social Security made
after a hearing to which he was a party, irrespective of the amount in controversy,
may obtain a review of such decision by a civil action commenced within sixty days
after the mailing to him of notice of such decision or within such further time as the
Commissioner of Social Security may allow … The court shall have power to enter,
upon the pleadings and transcript of the record, a judgment affirming, modifying, or
reversing the decision of the Commissioner of Social Security, with or without
remanding the cause for a rehearing.”).

4The Court will hereinafter cite to the Williams I decision using the Westlaw
database citation.
 Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 3 of 16             PageID #: 864




February 15, 2017. On March 8, 2017, the ALJ issued an unfavorable decision on

Williams’s application, finding him not disabled under the Social Security Act and

therefore   not   entitled   to    benefits.   (See   Doc.   15,   PageID.443-458).   The

Commissioner’s decision on Williams’s application again became final when the

Appeals Council declined to assume jurisdiction over the ALJ’s unfavorable decision

on May 22, 2019. See (id., PageID.415-419); 20 C.F.R. § 416.1484(a) (“In accordance

with § 416.1483, when a case is remanded by a Federal court for further

consideration, the decision of the administrative law judge will become the final

decision of the Commissioner after remand on your case unless the Appeals Council

assumes jurisdiction of the case.”). Williams subsequently brought this action under

§ 1383(c)(3) for judicial review of the Commissioner’s second final decision.

                             II.     Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on proper

legal standards. Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.” ’

” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quoting

Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (per curiam)

(internal citation omitted) (quoting Lewis v. Callahan, 125 F.3d 1436, 1439 (11th

Cir. 1997))). “[T]he threshold for such evidentiary sufficiency is not high.” Biestek v.

Berryhill, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019). In reviewing the

Commissioner’s factual findings, the Court “ ‘may not decide the facts anew,
    Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 4 of 16      PageID #: 865




reweigh the evidence, or substitute our judgment for that of the [Commissioner].’ ”

Winschel, 631 F.3d at 1178 (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8

(11th Cir. 2004) (alteration in original) (quoting Bloodsworth v. Heckler, 703 F.2d

1233, 1239 (11th Cir. 1983))). “ ‘Even if the evidence preponderates against the

[Commissioner]’s factual findings, [the Court] must affirm if the decision reached is

supported by substantial evidence.’ ” Ingram v. Comm'r of Soc. Sec. Admin., 496

F.3d 1253, 1260 (11th Cir. 2007) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529

(11th Cir. 1990)).

        Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency's decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).5



5 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
 Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 5 of 16        PageID #: 866




       “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [A court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”). “In determining whether substantial evidence exists, [a

court] must…tak[e] into account evidence favorable as well as unfavorable to the

[Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986). If

a court determines that the Commissioner reached his decision by focusing upon

one aspect of the evidence and ignoring other parts of the record[, i]n such

circumstances [the court] cannot properly find that the administrative decision is


1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
contrary result…”); Hunter v. Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th
Cir. 2015) (“In light of our deferential review, there is no inconsistency in finding
that two successive ALJ decisions are supported by substantial evidence even when
those decisions reach opposing conclusions. Faced with the same record, different
ALJs could disagree with one another based on their respective credibility
determinations and how each weighs the evidence. Both decisions could nonetheless
be supported by evidence that reasonable minds would accept as adequate.”);
Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991) (“Substantial evidence may
even exist contrary to the findings of the ALJ, and we may have taken a different
view of it as a factfinder. Yet, if there is substantially supportive evidence, the
findings cannot be overturned.”); Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence is susceptible to
more than one rational interpretation, the court may not substitute its judgment for
that of the Commissioner.”).
    Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 6 of 16       PageID #: 867




supported by substantial evidence. It is not enough to discover a piece of evidence

which supports that decision, but to disregard other contrary evidence.” McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,

so long as the ALJ’s decision ... is not a broad rejection which is not enough to

enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)

(per curiam) (quotation and brackets omitted)). 6



6 Moreover, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). The Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater,
84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of
error not fairly raised in the district court. See Stewart v. Dep’t of Health & Human
Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of
appeals] will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford, 363 F.3d at 1161 (same); Hunter
v. Comm’r of Soc. Sec., 651 F. App'x 958, 962 (11th Cir. 2016) (per curiam)
(unpublished) (same); Cooley v. Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th
Cir. 2016) (per curiam) (unpublished) (“As a general rule, we do not consider
arguments that have not been fairly presented to a respective agency or to the
district court. See Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999) (treating as
waived a challenge to the administrative law judge’s reliance on the testimony of a
vocational expert that was ‘not raise[d] . . . before the administrative agency or the
district court’).”); In re Pan Am. World Airways, Inc., Maternity Leave Practices &
Flight Attendant Weight Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f
 Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 7 of 16             PageID #: 868




      The “substantial evidence” “standard of review applies only to findings of

fact. No similar presumption of validity attaches to the [Commissioner]’s

conclusions of law, including determination of the proper standards to be applied in

reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)

(quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th

Cir. 1982) (“Our standard of review for appeals from the administrative denials of

Social Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is

applicable only to findings of fact made by the Secretary, and it is well established

that no similar presumption of validity attaches to the Secretary’s conclusions of

law, including determination of the proper standards to be applied in reviewing


a party hopes to preserve a claim, argument, theory, or defense for appeal, she must
first clearly present it to the district court, that is, in such a way as to afford the
district court an opportunity to recognize and rule on it.”); Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999) (applying In re Pan American World Airways in Social
Security appeal); Sorter v. Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th
Cir. 2019) (per curiam) (unpublished) (“Sorter has abandoned on appeal the issue of
whether the ALJ adequately considered her testimony regarding the side effects of
her pain medication because her initial brief simply mentions the issue without
providing any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275,
1278–79 (11th Cir. 2009) (explaining that ‘simply stating that an issue exists,
without further argument or discussion, constitutes abandonment of that issue’).”);
Figuera v. Comm'r of Soc. Sec., 819 F. App'x 870, 871 n.1 (11th Cir. 2020) (per
curiam) (unpublished) (“Figuera also argues the ALJ failed to properly assess her
credibility … However, Figuera did not adequately raise this issue in her brief
before the district court. She raised the issue only summarily, without any citations
to the record or authority. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678,
681 (11th Cir. 2014) (noting that a party ‘abandons a claim when he either makes
only passing references to it or raises it in a perfunctory manner without supporting
arguments and authority’). As a result, we do not address the sufficiency of the
ALJ's credibility finding.”).
 Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 8 of 16         PageID #: 869




claims.” (some quotation marks omitted)). This Court “conduct[s] ‘an exacting

examination’ of these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996)

(per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “

‘The [Commissioner]’s failure to apply the correct law or to provide the reviewing

court with sufficient reasoning for determining that the proper legal analysis has

been conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius

v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of

Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

      In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the

legal principles upon which the Commissioner's decision is based. Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only

to determine whether it is supported by substantial evidence. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). It is also important to note

that a court cannot “affirm simply because some rationale might have supported the

[Commissioner]’ conclusion[,]” as “[s]uch an approach would not advance the ends of

reasoned decision making.” Owens, 748 F.2d at 1516. Rather, “an agency’s order

must be upheld, if at all, on the same basis articulated in the order by the agency

itself.” Fed. Power Comm'n v. Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L.

Ed. 2d 141 (1974) (quotation omitted). See also Newton v. Apfel, 209 F.3d 448, 455
    Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 9 of 16        PageID #: 870




(5th Cir. 2000) (“The ALJ’s decision must stand or fall with the reasons set forth in

the ALJ’s decision, as adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin.,

Comm'r, 781 F. App’x 912, 921 (11th Cir. 2019) (per curiam) (unpublished) 7

(“Agency actions … must be upheld on the same bases articulated in the agency's

order.” (citing Texaco Inc., 417 U.S. at 397, and Newton, 209 F.3d at 455)).

        Eligibility for SSI requires that a claimant be “disabled,” 42 U.S.C. §

1382(a)(1)-(2), meaning that the claimant is unable “to engage in any substantial

gainful activity by reason of a medically determinable physical or mental

impairment ... which has lasted or can be expected to last for a continuous period of

not less than 12 months.” Id. § 1382c(a)(3)(A).

        The Social Security Regulations outline a five-step, sequential
        evaluation process used to determine whether a claimant is disabled:
        (1) whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or
        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are
        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).8



7In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).

8   The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 10 of 16          PageID #: 871




      “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)). “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

                                   III.   Analysis

      Williams’s sole claim of error is that the Commissioner failed to comply with

the Court’s judgment in Williams I on remand. The undersigned disagrees.

      “Whether a court complied with a mandate is an issue of law … review[ed] de

novo.” Apone v. Comm'r, Soc. Sec. Admin., 435 F. App'x 864, 865 (11th Cir. 2011)

(per curiam) (citing Ad–Vantage Tel. Directory Consultants, Inc. v. GTE Directories

Corp., 943 F.2d 1511, 1517 (11th Cir. 1991)). “A court ‘may not alter, amend, or

examine the mandate, or give any further relief or review, but must enter an order

in strict compliance with the mandate.’ ” Id. (quoting Piambino v. Bailey, 757 F.2d




individual steps of this five-step sequential evaluation.
Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 11 of 16          PageID #: 872




1112, 1119 (11th Cir. 1985)).9 The Social Security regulations provide that, “[w]hen

a Federal court remands a case to the Commissioner for further consideration, the

Appeals Council, acting on behalf of the Commissioner, may make a decision, or it

may remand the case to an administrative law judge with instructions to take

action and issue a decision or return the case to the Appeals Council with a

recommended decision.” 20 C.F.R. § 416.1483. When the Appeals Council remands a

case to an ALJ, the ALJ must “take any action that is ordered by the Appeals

Council and may take any additional action that is not inconsistent with the

Appeals Council's remand order.” 20 C.F.R. § 416.1477(b). Here, the Appeals

Council remanded the case to an ALJ “for further proceedings consistent with the

order of the court” in Williams I, with the additional directives to “offer [Williams]

the opportunity for a hearing, take any further action needed to complete the

administrative record and issue a new decision.” (Doc. 15, PageID.570).

      In Williams I, the Court expressly remanded “due to the ALJ’s failure to

consider Listing 12.05C and apply the correct legal framework.” 2015 WL 3751400,

at *11. “Under the version of Listing 12.05 in effect at the time of [Williams I], ‘a

claimant must at least (1) have significantly subaverage general intellectual

functioning; (2) have deficits in adaptive behavior; and (3) have manifested deficits

in adaptive behavior before age 22.’ ” Dames v. Comm'r of Soc. Sec., 743 F. App'x

370, 372 (11th Cir. 2018) (per curiam) (unpublished) (quoting Crayton v. Callahan,

120 F.3d 1217, 1219 (11th Cir. 1997)). “A claimant must also [have met] one of the


9In Apone, the only issue was whether an ALJ complied with the Appeals Council’s
order following a remand from the district court. See 435 F. App'x at 865 n.4.
Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 12 of 16            PageID #: 873




four sets of criteria found in 12.05(A), (B), (C), and (D) to show her impairments are

severe enough to meet or equal Listing 12.05.” Id. (citing 20 C.F.R. pt. 404, subpt. P,

app. 1, 12.05 (effective May 18, 2015)).

      “To establish a disability under section 12.05(C), a claimant must [have]

present[ed] evidence of a valid verbal, performance, or full-scale I.Q. score of

between 60 and 70 inclusive, and of a physical or other mental impairment

imposing additional and significant work-related limitation of function.” Lowery v.

Sullivan, 979 F.2d 835, 837 (11th Cir. 1992) (citing 20 C.F.R. Part 404, Subpart P,

Appendix 1 § 12.05C (1992)). The Eleventh Circuit Court of Appeals recognized that

“[g]enerally, a claimant [met] the criteria for presumptive disability under section

12.05(C) when the claimant present[ed] a valid I.Q. score of 60 to 70 inclusive, and

evidence of an additional mental or physical impairment that has more than

‘minimal effect’ on the claimant’s ability to perform basic work activities.” Id. (citing

Edwards by Edwards v. Heckler, 755 F.2d 1513, 1517 (11th Cir. 1985)). Accord

Hodges v. Barnhart, 276 F.3d 1265, 1269 (11th Cir. 2001). The Eleventh Circuit,

however, also “recognized that a valid I.Q. score need not be conclusive of mental

retardation where the I.Q. score is inconsistent with other evidence in the record on

the claimant’s daily activities and behavior.” Lowery, 979 F.2d at 837 (citing Popp v.

Heckler, 779 F.2d 1497, 1499 (11th Cir.1986) (per curiam)).

      In Williams I, the Court found that Williams was entitled to the

aforementioned rebuttable presumption of disability under Listing 12.05C, given

his “full IQ score of 66, and the ALJ’s finding that Plaintiff has severe mental
Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 13 of 16            PageID #: 874




impairments including adjustment disorder, attention deficit hyperactivity disorder

and personality disorder,” and that it was “far from clear [from the Commissioner’s

first unfavorable final decision] that the presumption of deficits in adaptive

functioning … ha[d] been rebutted.” 2015 WL 3751400, at **10-11. Williams argues

that the ALJ on remand did not comply with Williams I because she “failed to rebut

the presumption under 12.05C that the valid IQ score is inconsistent with record

evidence of a Claimant’s daily activities and behavior.” (Doc. 18, PageID.835).

      In response, the Commissioner correctly points out that on September 26,

2016 – after the Appeals Council had remanded Williams’s case to the ALJ for

further proceedings consistent with Williams I, but prior to the ALJ’s hearing on

remand – the SSA revised the medical criteria for evaluating mental disorders,

which included revisions to Listing 12.05. See Revised Medical Criteria for

Evaluating Mental Disorders, 81 Fed. Reg. 66,138. Those revisions specified that

they were to be applied in all new and pending Social Security cases, including

cases on remand from a federal court, as of January 17, 2017, id., 66,138 & n.1 – a

month prior to the ALJ’s hearing on remand.10 “Amended Listing 12.05 simplified

the four sets of criteria into two alternate criteria in subsections 12.05(A) and (B)[,]”

thus eliminating Listing 12.05(C). Dames, 743 F. App'x at 372 (citing 20 C.F.R. pt.

404, subpt. P, app. 1, 12.05). Amended Listing 12.05(B) now states that a claimant

can demonstrate disability by satisfying each of the following three criteria:



10The revisions also stated that the SSA “expect[s] that Federal courts will review
our final decisions using the rules that were in effect at the time we issued the
decisions.” 81 Fed. Reg. 66,138 n.1.
Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 14 of 16         PageID #: 875




      1. Significantly subaverage general intellectual functioning evidenced
      by a or b:

            a. A full scale (or comparable) IQ score of 70 or below on an
            individually administered standardized test of general
            intelligence; or

            b. A full scale (or comparable) IQ score of 71–75 accompanied by
            a verbal or performance IQ score (or comparable part score) of 70
            or below on an individually administered standardized test of
            general intelligence; and

      2. Significant deficits in adaptive functioning currently manifested by
      extreme limitation of one, or marked limitation of two, of the following
      areas of mental functioning:

            a. Understand, remember, or apply information (see 12.00E1); or

            b. Interact with others (see 12.00E2); or

            c. Concentrate, persist, or maintain pace (see 12.00E3); or

            d. Adapt or manage oneself (see 12.00E4); and

      3. The evidence about your current intellectual and adaptive
      functioning and about the history of your disorder demonstrates or
      supports the conclusion that the disorder began prior to your
      attainment of age 22.[11]

      Williams’s brief fails to mention, let alone discuss, the revised version of

Listing 12.05 in effect at the time of the ALJ’s decision on remand. Moreover,

Williams I simply found that the ALJ had improperly applied the version of Listing

12.05 in effect at the time, and remanded “for further proceedings not inconsistent


11Amended Listing 12.05A makes no specific reference to IQ scores and does not
appear relevant to the rebuttable presumption discussed in Williams I. Indeed,
revised Listing 12.05A is “for claimants whose cognitive limitations prevent them
from being able to take a standardized intelligence test…” 81 Fed. Reg. 66,138,
66,150.
Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 15 of 16         PageID #: 876




with th[at] decision.” 2015 WL 3751400, at *1. Williams I did not specifically

instruct the Commissioner to apply old Listing 12.05C on remand, nor did any other

provision of that decision prevent the Commissioner from applying the revised

Listing 12.05 on remand. Accordingly, the ALJ did not contravene the Appeals

Council’s remand order directing further proceedings consistent with Williams I.

Moreover, as the Commissioner correctly notes, Williams does not qualify for

disability under revised Listing 12.05B regardless of IQ score, as ALJ found that

Williams had marked limitations only in the area of understanding, remembering,

or applying information, and only moderate limitations in the other three areas of

mental functioning (see Doc. 15, PageID.449-450) – findings which do not satisfy

paragraph 2 of Listing 12.05B, and which Williams does not contest here.

      Contrary to Williams’s suggestion, revised Listing 12.05(B) is substantively

different from old Listing 12.05(C), such that the “rebuttable presumption” applied

to old Listing 12.05C does not appear applicable to revised Listing 12.05B. Under

old Listing 12.05C, a claimant merely had to show, in addition to a valid relevant IQ

score, evidence “of a physical or other mental impairment imposing additional and

significant work-related limitation of function.” Lowery, 979 F.2d at 837. The

Eleventh Circuit interpreted that to mean, for purposes of applying the rebuttable

presumption, that the impairment need only have “more than ‘minimal effect’ on

the claimant’s ability to perform basic work activities.” Id. As Williams I noted, an

ALJ’s finding of any severe impairment at Step Two – itself a necessary finding to

consideration of the Listing of Impairments at Step Three – would appear to have
Case 1:19-cv-00412-N Document 26 Filed 11/13/20 Page 16 of 16            PageID #: 877




satisfied that requirement. See Schink v. Comm'r of Soc. Sec., 935 F.3d 1245, 1265

(11th Cir. 2019) (per curiam) (“We have recognized that an ‘impairment is not

severe only if the abnormality is so slight and its effect so minimal that it would

clearly not be expected to interfere with the individual's ability to work, irrespective

of age, education or work experience.’ ” (quoting McDaniel v. Bowen, 800 F.2d 1026,

1031 (11th Cir. 1986))). On the other hand, revised Listing 12.05(B) now requires, in

addition to a relevant IQ score, evidence of “extreme limitation of one, or marked

limitation of two, of the … areas of mental functioning” in Listing 12.05(B)(2), a

more rigorous analysis distinct from determining “severe impairments” at Step

Two.

       No reversible error having been shown, the Court finds that the

Commissioner’s second final decision denying Williams’s application for benefits is

therefore due to be AFFIRMED.

                                  IV.   Conclusion

       In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s second final decision denying Williams’s April 5, 2011 application

for SSI is AFFIRMED under sentence four of 42 U.S.C. § 405(g).

       Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

       DONE and ORDERED this the 13th day of November 2020.

                                        /s/ Katherine P. Nelson
                                        KATHERINE P. NELSON
                                        UNITED STATES MAGISTRATE JUDGE
